Exhibit SAFE HARBOR Certain statements contained in this presentation regarding Rick's and VCG Holding's future operating results orperformance or business plans or prospects and any other statements not constituting historical fact are"forward-looking statements" subject to the safe harbor created by the Private Securities Litigation reformAct of 1995.Where possible, the words "believe," "expect," "anticipate," "intent," "would," "will," "planned,""estimated," "potential," "goal," "outlook," and similar expressions, as they relate to either company or theirmanagement have been used to identify such forward-looking statements.All forward-looking statementsreflect only current beliefs and assumptions with respect to future business plans, prospects, decisions andresults, and are based on information currently available to the companies.Accordingly, the statementsare subject to significant risks, uncertainties and contingencies, which could cause the companies' actualoperating results, performance or business plans or prospects to differ materially from those expressed in,or implied by, these statements.Such risks, uncertainties and contingencies include, but are not limited to,statements about the benefits of the merger, including future financial and operating results, the companies'plans, objectives and expectations and other intentions and other statements that are not historical facts.The following factors, among others, could cause actual results to differ from those set forth in the forward-looking statements: (1) the risk of the failure of the companies' shareholders to approve the merger; (2) therisk that the businesses would not be integrated successfully; (3) the risk that the cost savings and anyrevenue synergies from the merger may not be fully realized or may take longer to realize than expected;(4) the risk that Rick's applicable average trailing twenty day average stock price per share may not equalor exceed $8.00 pursuant to the formula i in the merger agreement; (5) the applicable disruption from themerger may make it more difficult to maintain relationships with customers, employees ore suppliers; andgeneral economic conditions and uncertainties or consumer sentiment in the companies' markets.Additional factors that could cause the companies' results to differ materially from those described in theforward-looking statements are described in Rick's annual report on Form 10-K filed with the
